Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed on 04.14.2022. Claim 1 has been cancelled, and new claims 2-19 have been added. Therefore, claims 2-19 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 04.07.2022 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed on 09.20.2019 is acknowledged. The Examiner takes the US Application date of 09.20.2019 into consideration. 
Double Patenting

6.	Claims 2-19 of the immediate application are patentably indistinct from claims 1-16 of Patent No. 11,301,828.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and enough reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,301,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 2 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,301,828
Claim 2: A wireless checkout system, comprising: a store region having one or more base stations having a wireless communication range covering the store region; a plurality of card settlement terminals located in the store region; a server that stores location information indicating a position coordinate of each of the card settlement terminals in the store region; and a handheld point-of-sale (POS) terminal including: a wireless communication interface configured to receive a wireless signal from at least one of the one or more base stations; a display; and a processor configured to: set one of the plurality of card settlement terminals as an associated card settlement terminal to be communicated with by the handheld POS terminal for settlement; determine a position coordinate of the handheld POS terminal based on the wireless signal received by the wireless communication interface; obtain the location information from the server; select, based on the position coordinate of the handheld POS terminal and the location information, a closest one of the plurality of card settlement terminals that is closest to the handheld POS terminal, other than the associated card settlement terminal, to be an alternative card settlement terminal to be recommended for settlement; determine whether or not the settlement is properly executed by the associated card settlement terminal based on a response signal from the associated card settlement terminal; control the display to display a screen indicating the alternative card settlement terminal, when determining that the settlement is not properly executed by the associated card settlement terminal; and cause the alternative card settlement terminal to execute the settlement upon a user operation to use the alternative card settlement terminal on the screen.
Claim 1: A wireless checkout system, comprising: a plurality of receipt printers located in a store area, each of the receipt printers including a paper conveyer; a server that stores location information indicating a position coordinate of each of the receipt printers in the store area; one or more base stations having a wireless communication range covering the store area; and a mobile point-of-sale (POS) terminal including: a wireless communication interface configured to receive a wireless signal from at least one of the one or more base stations; a display; and a processor configured to: set one of the plurality of receipt printers as an associated receipt printer to be communicated with by the mobile POS terminal for receipt printing; determine a position coordinate of the mobile POS terminal based on the wireless signal received by the wireless communication interface; obtain the location information from the server; select, based on the position coordinate of the mobile POS terminal and the location information, a closest one of the plurality of receipt printers that is closest to the mobile POS terminal, other than the associated receipt printer, to be an alternative receipt printer to be recommended for receipt printing; generate a print job and control the wireless communication interface to transmit the print job to cause the associated receipt printer to print a receipt based on the print job; determine whether or not the print job is properly executed by the associated receipt printer based on a response signal from the associated receipt printer; control the display to display a screen indicating the alternative receipt printer, when determining that the print job is not properly executed by the associated receipt printer; and cause the alternative receipt printer to print the receipt upon a user operation to use the alternative receipt printer on the screen.


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

































/GA/Primary Examiner, Art Unit 3627